DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because they fail to show every feature of the invention clearly identified and properly labeled as described in the specification.  
In regards to Figure 5: 
Reference numbers (16, 19, 20, 21, 22, 23, 25, 26, 31) lead lines do not attach to an identifiable object, for clarity the lead lines should be attached to correct locations.  Additionally, “16” is used for both the screw and transfer element on page 12, 3rd paragraph, of the specification.  Are these the same thing?
Correct the lead line pointing to the third section of the fluid passage, mislabeled reference (22),  denoting the second section of the fluid passage, to show label reference (23), the third section of the fluid passage.
Add Reference (22), the second section of the fluid passage with lead line, and reference (22) label to figure 5, pointing to correct location.
Reference (32), first circumferentially extending groove, lead line placement is not clearly defined where it crosses the second circumferentially extending groove, (34), shown in hidden lines but not further identified in Figure 5.  Suggest changing reference (32)  lead line to attach in a position not crossing the hidden lines depicting the second circumferentially extending groove for clarity.
The lead line pointing to reference (31), the second radial fluid duct, is mislabeled reference (30), the first radial fluid duct, and needs correction to show reference (31), the second radial fluid duct.
The lead line, not connected to anything, labeled reference (31) needs to be removed.  The first radial fluid duct (30) needs to be identified with a label having a lead line properly located at the first radial fluid duct.  The first radial fluid duct (30) connects to first groove (32)
Figure 6 properly identifies reference (29) but is identified incorrectly in Figure 5, appearing to attach to reference (15).  Suggest deleting reference (29) from Figure 5.
Lead line labeled reference (27) incorrectly points to the guiding block (15).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "27" and "29" both appear to designate placement at “15” guiding block in Figure 5.  Suggest moving lead line with label Reference (27) to appropriate placement and deleting lead line and label “29”.  Reference (27) is an inner cylindrical surface of the guiding block whereas reference (29) is an outer cylindrical surface of the transfer tool.  Reference (27) has not been identified in other figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification




The abstract of the disclosure is objected to because it has 157 words.  Correction is required.  See 37 CFR 1.72, MPEP § 608.01(b).
 Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EXTERNAL AND INTERNAL TURNING TOOL WITH COOLANT.
The disclosure is objected to because of the following informalities:  
Page 1  (P1) L23 “tuning the” should read --turning, the--, 
P1 L32 “tools with an” should read --tools, an--,
P1 L33 “surface have” should read --surface has--.
There are numerous phrases which do not have commas used throughout the specification.  For example:
P1  L27 “outer surface of the workpiece like” should read --outer surface of the workpiece, like--
P1 L28 “inner surface of the workpiece like” should read --inner surface of the workpiece, like-- 
P1 L33 “tools for external typically” should read --tools used for external turning typically--

P4 L17 shows “the tool body” should read --the guiding block--

P4 21 shows “cylindrical hole” should read --cylindrical hole of the guiding block--

Appropriate correction is required.
Claim Objections
Claims 1, 4, 5, 8, 9, 11, 12, 15, 16, 17, and 19 are objected to because of the following informalities:
 
Claim 1, Page 1 (P1) L13-14 “block, at” should read --block, wherein at--, 
L15 “first position the” should read --first position, the--, 
L16 “second position the” should read --second position, the--
Claim 6, P2 L1 “to the claim” should read -- to claim--, P2 L2 “block and” should read --block, and--
Claim 9, P3 L4 states “position the” should read –position, the--.  
Claim 9, P3 L4 states “position the” should read –position, the--. Line 7 states “position the” should read --position, the--, 
Claim 12 states “tool in addition to the fluid passage for cooling the clearance surface includes”  should read --tool, in addition to the fluid passage for cooling the clearance surface, includes--,
Claim 15 Page (P) 4, line (L) 1 states “according to the claim 1” should read --according 
to claim 1--.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations noted in Claim 13, have been evaluated under the three-prong test.   Prong 1 cites a mounting means, uses means. Prong 2 the claim shows “wherein…insert is…insert seat …fastened by the mounting means” and uses Functional language. Prong 3: sufficient structure for performing the function is not recited in Claim 13. The specification Pages 7 P 2 “examples for mounting means in the sense of the present disclosures are a clamping means or a screw”, page 9 line 22 identifies “a clamp 5 which is screwed onto the tool body by a mounting screw 5…engaging into a threaded hole in the tool body 4 and Drawings Figures 1-4 show the means as item 6 are showed.  As such,  the structure is a screw or equivalent. Spec Page 7, Lines 7-9.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
“at least one outlet” claim 1 line 12. It is unclear if this is the same outlet as stated before or a different outlet.  
“a first outlet” claim 5 line 3. It is unclear if this is the same outlet as stated in claim 1 or a different outlet.  
“a second outlet” claim 5, line 4. It is unclear if this is the same outlet as stated in claim 1 or a different outlet.  
“a second outlet” claim 7, line 6. It is unclear if this is the same outlet as stated in claim 1 or a different outlet.
“an abutment surface” claim 10, line 4. It is unclear if this is the same abutment surface as disclosed above it on line 2 or if it is a different abutment surface.
“a surface normal” claim 11 line 2. It is unclear what “a surface normal” is. Is the surface normal 
to something else or is this a name for the surface? What is the surface normal to?  
“the first groove” claim 18, Line 1. It is unclear if this is the first groove in the cylindrical outer surface of the transfer element noted in claim 16 or the first groove in the inner cylindrical surface of the guiding block noted in claim 17
Claim 8 recites the limitation --the third section-- on --P 3 L8--.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation --the first groove-- in Lines 1 and 2 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-6, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US PG Pub 20140270999).  Regarding Huang:
Figures 1 and 2 have been shown below for illustrative purposes.  In Figure 1, modifications to a combination of Huang, Dwg (Figures 3-6) show alphabetical, numerical items to clarify this examiner’s interpretation and point the reader to the items not claimed by Huang but visible to the reader: A-H, J-N, P, A#’, B#’, B#*, VB#’, D#’, D#*, VD#’, T, VZ#’, Z#, Z1, Z2, Z#*,  Z1*, Z2*, First Line, Second Line, First position, Second position at a first mounting location MTa.
Regarding claim 1, Figures 1 and 2, Huang, (Figures 1-7), discloses a turning tool (T) comprising: a tool body (3), having an insert seat (C) arranged for accommodating a cutting insert (A), which has a cutting edge (H) and a therewith associated clearance surface (B); a guiding block (sprinkle head (2)) movably mounted ((MTalpha) (MTa) (Figure 1 shows mounting at a first mounting location (MTa), alternately  there are a multiplicity of nozzle and sprinkler head positions offered at each mounting (MTalpha)(MTa) possible but for simplicity one mounting (MTa) is illustrated) at the tool body (3) between a first position (F) and a second position (G)(while at MTa), and a fluid passage ((L#’) (L1’, L2’)), with an inlet end and at least one outlet ((Z#)(Z1, Z2) located at: the outer end of nozzle (24), of guiding block (sprinkle head (2))), which is arranged (first by mounting, (MTalpha)(MTa), next by numerical position, (first position), (second position)…used at the mounting (MTalpha) (MTa) location) to guide a cooling fluid from the inlet end to the at least one outlet ((Z#)(Z1,Z2)) of the fluid passage ((L#’)(L1’, L2’)), wherein the at least one outlet ((Z#)(Z1, Z2) is arranged to eject a jet ((D)(E)) of the cooling fluid towards an area (B), where the clearance surface is located when the cutting insert (A) is accommodated on the insert seat,  (As illustrated in Figures (1 & 2)) wherein a first section (L1) of the fluid passage ((L#’)(L1’, L2’)) extends through the tool body (3), wherein a second section ((M1):(comprising conduit (23) & nozzle (24) at first position), or alternately, a second section ((M#)(M1, M2) (comprising only conduit (23) at first and second position respectively)) at mounting MT1) of the fluid passage (L#’)(L1’, L2’), extends through the guiding block (sprinkle head (2)), and wherein at least one outlet ((Z1),(A#’)(A1’, A2’)) forms an end of the second section (M1) of the fluid passage ((L#’)(L1’, L2’) in the guiding block (sprinkle head(2)), at least the tool body (3) or the guiding block (sprinkle head(2)) being arranged such that when the guiding block (sprinkle head(2)) is in the first position (F) the jet (D) of the cooling fluid is ejected along a first line (J) and such that when the guiding block (sprinkle head (2)) is in the second position (G), the jet (E) of cooling fluid is ejected along a second line (K), wherein the first line (J) and the second line (K) have different orientations and intersect each other at a position in a downstream direction from the outlet ((Z#)(Z1, Z2)  or alternately, outlet ((B#’)(B1’, B2’)  of fluid passage.  Broadest reasonable interpretation of claim 1 limitations merely requires the jet of fluid to be ejected along respective first (J) and second lines (K) when the guiding block (sprinkle head (2)) is in respective first (F) and second positions (G).  The lines must intersect at a position downstream from the outlet, not the jet of fluid. The claim does not recite that the lines are defined in any manner by the jet of fluid. The claim does not recite that at second position the jet (G) of cooling fluid is provided by the second section of the fluid duct (M1).  Each orientation of (nozzle (24), guiding block (sprinkle head (2)) fluid passage sections M1, (M#+1) are different. (M2) is being interpreted as a third section of fluid passage, occurring at the second position having outlet Z2 because the path of the fluid passage changes due to nozzle repositioning and is unique.  See Figures 1 and 2.  Refer to Huang , US PG Pub 20140270999 A1, Dwg (Fig 4-6).

    PNG
    media_image1.png
    1308
    1554
    media_image1.png
    Greyscale

Figure 1
 
    PNG
    media_image2.png
    643
    792
    media_image2.png
    Greyscale

Figure 2
As to claim 2, Huang discloses the invention as claimed including the guiding block (sprinkle head (2)) being pivotably mounted at the tool body (4). See Figures 1 & 2. Refer to Huang, US PG Pub 20140270999 A1, Dwg(Fig 3-6), SPEC P2 PARA [26 &28]).
As to claim 3, Huang discloses the turning tool (T) according to claim 1 and further comprising a transfer element (Socket (1)) arranged to transfer the cooling fluid from the first section (L1) of the fluid passage ((L#’)(L1’, L2’) in the tool body (3) to the second section ((M#)(M1, M2) or alternately (conduit (23)) of the fluid passage ((L#’) (L1’, L2’) in the guiding block (sprinkle head (2)). See Figure 1.  Refer to Huang, US PG Pub 20140270999 A1, Dwg (Fig 3-6) and (Spec P1 & P2 PARA [24 & 26])
As to claim 4, Huang discloses the turning tool (T) according to claim 3, wherein the transfer element (socket (1)) extends from an outer surface (N) of the tool body (3) into a hole (outlet (D#’)(D1’, D2’)) in the guiding block (sprinkle head (2)) the transfer element (Socket (1)) including a cylindrical outer surface (ball cavity (13)) in engagement with an inner cylindrical surface (conduit (23)) of the hole (outlet (D#’)(D1’, D2’), in the guiding block (sprinkle head (2)), wherein the transfer element (socket (1)) includes an inner axial fluid duct (12) in fluid communication with the first section (L) of the fluid passage ((L#’)(L1’, L2’)).  See Figure 1.  Refer to Huang, US PG Pub 20140270999 A1, Dwg (Fig 3-6) and (Spec P1 & P2 PARA [24 & 26])
As to claim 5, Huang discloses the turning tool (T) according to claim 1, wherein a third section (M2) of the fluid passage (L#’) (L1’, L2’) extends through the guiding block (sprinkle head (2)), wherein a first outlet (Z1)forms an end of the second section (M1) of the fluid passage ((L#’) (L1’) in the guiding block (sprinkle head (2)), and wherein a second outlet (Z2) forms an end of the third section (M2) of the fluid passage (L2’) in the guiding block (sprinkle head (2)). Alternately, the turning tool (T) according to claim 1, wherein a third section (nozzle (24)) of the fluid passage ((L#’)(L1’, L2’) extends through the guiding block (sprinkle head (2)), wherein a first outlet (outlet (D#’)(D1’, D2’)) forms an end of the second section ((conduit (23) of the fluid passage ((L#’) (L1’, L2’) in the guiding block (sprinkle head (2)), and wherein a second outlet ((B#’)(B1’, B2’)) forms an end of the third section (nozzle (24)) of the fluid passage ((L#’) (L1’, L2’) in the guiding block (sprinkle head (2)) . See Figure 1.  Refer to Huang, US PG Pub 20140270999 A1, Dwg (Fig 3-6).
As to claim 6, Huang discloses the turning tool (T) according to the claim 5, wherein the first outlet (Z1) is located in a first outer surface section (Z1*) of the guiding block (sprinkle head (2)) and wherein the second outlet (Z2) is located in a second outer surface section (Z2*) of the guiding block (sprinkle head (2)), wherein a direction of a surface normal (VZ1’) of the first outer surface section (Z1*)  is different from a direction of a surface normal (VZ2’) of the second outer surface section (Z2*).   
Alternately, as to claim 6, Huang discloses the turning tool (T) according to claim 5, wherein the first outlet (outlet (D#’)(D1’, D2’))  is located in a first outer surface section (outlet (D#*)(D1*, D2*)) of the guiding block (sprinkle head (2)) and wherein the second outlet ((B#’)(B1’, B2’)) is located in a second outer surface section ((B#*)(B1*, B2*)) of the guiding block (sprinkle head (2)), wherein a direction of a surface normal ((VD#’)(VD1’,VD2’)) of the first outer surface section (D#*)(D1*, D2*))  is different from a direction of a surface normal ((VB#)(VB1’, VB2’)) of the second outer surface section ((B#*)(B1*, B2*)) thus meeting the limitations of Claim 6. See Figure 1.  Refer to Huang, US PG Pub 20140270999 A1, Dwg (Fig 3-6).
As to claim 11, Huang discloses the turning tool (T) according to claim 1, wherein the insert seat (3) has a bottom support surface (N) with a surface normal (V), and wherein the at least one outlet (Z1), in the guiding block (sprinkler head (2)) is distanced from the bottom support surface (N) in a direction opposite to a direction of the surface normal (V) of the bottom support teaching to the limitations of claim 11. See Figure 1. Refer to Huang, US PG Pub 20140270999 A1, Dwg (Fig 3-6).
As to claim 15, Huang discloses the turning tool (T) according to the claim 1, wherein the first line (J) and the second line (K) intersect each other at a position on the clearance surface (B), Huang discloses the nozzle can have different positions and is capable of following along a line.  Claim 15 recites first line and a second line intersecting each other at a position on the clearance surface of tool insert (B). The lines are imaginary and can be placed to meet the limitations of claim 15.  See Figure 1 first line, second line, position 1 and position 2. 
As to claim 16, Huang discloses the turning tool of claim 4, wherein the transfer element (socket (1)) includes a circumferentially extending first groove (P) in the cylindrical outer surface.  See Figure 1 of the marked up drawings above.  Refer to Huang, US PG Pub 20140270999 A1, Dwg (Fig 3).
Claim(s) 1 – 3, 5, 6, 10-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senzenberger (US PG Pub US 20210308773).   Regarding Senzenberger:
Figure 3 thru 7 have been added below with alphabetical, numerical items, first line, second line, first position, second position noted taken from US20210308733 figures for illustrative purposes, to clarify this examiner’s interpretation, where Senzenberger has not positively identified these items in figures.  For example, Figure 3 shows: first line, second line, first position, second position, (C), (22), (J1), (J2), Oa, O36C1, Ob, O36C2, IP.  Figure 4 has no modifications. Figure 5 shows where the: first section ((A#’) (A1’, A2’), the second section ((2A1*) or alternately (36B1, 36B2)), and the third section ((3A1*) or alternately (36C1, 36C2)) of the fluid passage (A#) (A1, A2) are located.  Also, inner coolant channel (36) showing regions and outlet (35) of Senzenberger are identified in different positions: (36A#): 36A1, 36A2; (36B#): 36B1, 36B2; (36C#): 36C1, 36C2, (A#): A1, A2, (A#’): A1’, A2’ # being 1 or 2 depending on if first or second position.  Figure 6 shows: (V) and (D)  vector direction and distance respectively.
Regarding claim 1, a turning tool (turning tool holder (1)) comprising: a tool body ((2) having machining portion (3)) having an insert seat (4) arranged for accommodating a cutting insert (20), which has a cutting edge (22) and a therewith associated clearance surface (C); a guiding block (nozzle outlet region (32)) of the (nozzle body (30) whereby coolant channel (36) of nozzle body (30) is hereafter interpreted as including regions (36A#, 36B#, 36C#)(36B# & 36C# being in the guiding block (nozzle outlet region (32))) movably mounted (at first position, second position) at the tool body (((2) machining area (3)) surface (8) at bore (10) a first position (# is 1) and a second position (# is 2)), and a fluid passage ((A#)(A1 at first position, A2 at second position)) with an inlet end (5) and at least one outlet (((35) (35alpha) (35a, 35b) interpretation 1 of Figure 6) or alternately (36B1X, 36B2X) and, or (36C1X, 36C2X) interpretation 2 of Figure 6 at first and second positions respectively) which is arranged to guide a cooling fluid from the inlet end (5) to the at least one outlet (((35alpha) (35a, 35b))  or alternately ((36B1X, 36B2X) and, or (36C1X, 36C2X))) of the fluid passage ((A#)(A1, A2)), wherein the at least one outlet ((35a) or alternately (36B1X)) is arranged to eject a jet ((J#) (J1)) of the cooling fluid towards an area where the clearance surface (C), is located when the cutting insert (20) is accommodated on the insert seat (4), wherein a first section of the fluid passage ((A#’) (A1’ at first position, A2’ at second position)) extends through the tool body ((2) having machining portion (3)), wherein a second section (((2A1*) comprising a combination of regions of coolant channel (36), (36B1 and 36C1) at first position) or alternately (regions of coolant channel (36), (36B1, 36B2) at first or second positions respectively)) extends through the guiding block (nozzle outlet region (32)) and wherein at least one outlet ((35a), or alternately ((36B1X) at first position, or (36B2X) at second position) forms an end of the second section ((2A1*) or alternately ((36B1, 36B2))) of the fluid passage ((A#)(A1, A2)) in the guiding block (nozzle outlet region (32)), at least the tool body ((2) having machining portion (3)) or the guiding block (nozzle outlet region (32)) being arranged such that when the guiding block (nozzle outlet region (32)) is in the first position the jet (J1) of cooling fluid is ejected along a first line and such that when the guiding block (nozzle outlet region (32)) is in the second position the jet ((J#)(J2)) of cooling fluid is ejected along a second line, wherein the first line and the second line have different orientations and intersect each other at a position (Point IP) in a downstream direction from the outlet ((35a, 35b) or alternately (36B1X, 36B2X) and (36C1X, 36C2X).  Broadest reasonable interpretation of claim 1 limitations merely requires the jet of fluid to be ejected along respective first (first line) and second lines (second line) when the guiding block (nozzle outlet region (32)) of (nozzle body (30)) is in respective first and second positions.  The lines must intersect at a position downstream from the outlet, not the jet of fluid.  The claim does not recite that the lines are defined in any manner by the jet of fluid.  Each orientation of (nozzle body (30)) at a position (first position and second position) has specific fluid path directions.  The path of the fluid passage (A1, A2) changes due to nozzle repositioning and is unique. The claim does not recite that outlets are at an exterior surface location.  See Figure 3-6.  Refer to Senzenberger, US PG Pub US20210308773A1, (P1 Line 1), Dwg (Fig 1-12).

    PNG
    media_image3.png
    282
    378
    media_image3.png
    Greyscale

Figure 3

    PNG
    media_image4.png
    414
    625
    media_image4.png
    Greyscale

Figure 4

    PNG
    media_image5.png
    521
    608
    media_image5.png
    Greyscale

Figure 5

    PNG
    media_image1.png
    1308
    1554
    media_image1.png
    Greyscale


Figure 6
Regarding claim 2, Senzenberger discloses the turning tool (turning tool holder (1))  according to claim 1, wherein the guiding block (nozzle outlet region (32)) is pivotably mounted.  The coolant guide, (nozzle body (30)) comprises both guiding block (nozzle outlet region (32)) and transfer element (shank (31))) and may be inserted in hole (bore 10) at the tool body ((2) having machining portion (3)) having locating and anti-rotation elements provided.  For example:  in surface (8), threaded hole (14) accepts pin (12) which locates a depression (11, 33) in the bottom surface of the nozzle outlet region (32), additional elements contribute to fix the coolant guide (nozzle body (30)) in the hole.  A (clamping element (16)) is screwed into bore (14), fixing the inserted nozzle body (30), at first and second positions, by locking the (shank (31)) by screwing clamping element (16) into recess (37) of shank (31) preventing rotation.  Such elements prevent the guiding block (nozzle outlet region (32)) of nozzle body (30),  from pivoting or being removed.  Therefore, Senzenberger meets the limitations of claim 2 as the guiding block (nozzle outlet region (32)) of nozzle body (30) is capable of pivoting within the mounting (bore hole (10)) without such constraints. See Figures 3-6.  Refer to Senzenberger, US PG Pub US20210308773A1, Dwg (Fig 3-5, 9, 11, 12)
Regarding claim 3, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 1, further comprising a transfer element (shank portion (31)) arranged to transfer the cooling fluid from the first section ((A#’)(A1’, A2’)) of the fluid passage ((A#)(A1, A2)) in the tool body ((2) having machining portion (3)) to the second section ((2A1*) or alternately (36B1, 36B2)) of the fluid passage (A1, A2) in the guiding block (nozzle outlet region (32)). See Figures 5, 6.  Refer to Senzenberger, US PG Pub US20210308773A1,  Dwg (Fig 3, 4, 9)
Regarding claim 5, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 1, wherein a third section ((3A2*) (3A2* comprising a combination of regions of coolant channel (36), (36B2 and 36C2 at second position)) or alternately ((36C#)(36C1, 36C2) at first and second positions respectively)) of the fluid passage ((A#)(A1,A2)) extends through the guiding block (nozzle outlet region (32)), wherein a first outlet (((35a) at first position) or alternately (36B1X, 362BX at first and second positions respectively)) forms an end of the second section ((2A1*) or alternately (36B1, 36B2)) of the fluid passage ((A#)(A1, A2)) in the guiding block (nozzle outlet region (32)), and wherein a second outlet ((35b) or alternately (36C1X, 36C2X at first and second positions respectively)) forms an end of the third section ((3A2*) or alternately (36C1, 36C2)) of the fluid passage (A1, A2) in the guiding block (nozzle outlet region (32)). Thus, Senzenberger teaches to all elements of claim 5. See Figures 3-6. Refer toSenzenberger, US PG Pub US20210308773A1, Dwg (Fig 3-5, 9, 11, 12)
Regarding claim 6, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 5, wherein the first outlet (35a) is located in a first outer surface section (Oa) of the guiding block (nozzle outlet region (32)), and wherein the second outlet (35b) is located in a second outer surface section (Ob) of the guiding block (nozzle outlet region (32)), wherein a direction of a surface normal of the first outer surface section (V1 at Oa) is different from a direction of a surface normal of the second outer surface section (V2 at Ob).   Alternatively, each guiding block (nozzle outlet region (32), of nozzle body (30)) outlet (35a, 35b) face a different direction when the guiding block is positioned at different bore hole (10) of first and second positions respectively. See Figures 3-6.  Refer to Senzenberger, US PG Pub US20210308773A1, Dwg (Fig 1-12).
Regarding claim 10, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 1, wherein in the first position of the guiding block (nozzle outlet region (32)) an abutment surface ((B#)(B1,B2) at first position, second positions respectively) of the guiding block (nozzle outlet region (32)) is in engagement with a first stop surface (8) of the tool body ((2) having machining portion (3)), and wherein in the second position of the guiding block (nozzle outlet region (32)) an abutment surface (B2) of the guiding block (nozzle outlet region (32)) is in engagement with a second stop surface (8) of the tool body ((2) having machining portion (3)).  Alternately, in the first position of the guiding block (nozzle outlet region (32)) either an abutment surface (second rotation - prevention element (33) in the form of a depression in the bottom side of the guiding block (nozzle outlet region (32)) is in engagement with a first stop surface (first rotation-prevention element (11), a projection pin (12) inserted in bore (13) of surface (8).  Different stop surface contact areas at each location occur if the (nozzle body (30)) and pins are repositioned, meeting the claim limitation. Note per specification the naming convention may be reversed having an abutment surface (a depression, second rotation - prevention element (11)) in engagement with a first stop surface (first rotation - prevention element (33) with a projection pin (12) inserted in bore (13) of surface (8) at first position, or second position).   See Figure 3-7.  Refer to  Senzenberger, US PG Pub US20210308773A1, Dwg (Fig 9), Spec (P3 PARA [47] Lines 8-16, and remaining lines on P4) 
Regarding claim 11, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 1, wherein the insert seat (4) has a bottom support surface with a surface normal (V), and wherein the at least one outlet ((35a, 35b), (36C1X, 36C2X)) in the guiding block (nozzle outlet region, (32)) is distanced from the bottom support surface in a direction opposite to a direction of the surface normal (V) of the bottom support surface.  The outlets in the guiding block (nozzle outlet region (32)) are distanced (D) from the bottom surface in a direction opposite to the normal (V) to bottom support surface of the insert seat (4) meeting the limitations of the position required in claim 11. See Figure 6 & 7.  Senzenberger, US PG Pub US20210308773A1,  Dwg (Fig. 2, 9)

    PNG
    media_image6.png
    324
    420
    media_image6.png
    Greyscale

Figure 7
Regarding claim 13, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 1, further comprising the cutting insert (20) and a mounting means ((clamping portion (2) on which the insert seat(4) is formed) and clamping screw (21)), wherein the cutting insert (20) is accommodated on the insert seat (4)  and fastened by the mounting means (clamping portion (2) and fastening screw (21)).  See Figures 3 & 4.  Refer to  Senzenberger, US PG Pub US20210308773A1,  (SPEC P3, PARA [39], L 10), Dwg (Fig 5, 11, 12).
Regarding claim 15, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 1, wherein the first line and the second line intersect each other at a position on the clearance surface (C). The lines are imaginary and Senzenberger, by inspection, can meet the limitations of the claim. See Figure 3.  Refer to Senzenberger, PG Pub US20210308773A1, Dwg (Fig 11).
Regarding claim 16, Senzenberger discloses the turning tool (turning tool holder (1)) of claim 4, wherein the transfer element (shank (31)) includes a circumferentially extending first groove (recess (37) in the cylindrical outer surface. Alternately, an encircling depression where annular sealing element (40) is positioned in the cylindrical outer surface of (shank(31)). See Figure 5 & 6.  Refer to Senzenberger, US PG Pub US20210308773A1, (Spec P3, PARA [46] L 18-20, P4, PARA [50], L 1-2) Dwg (Fig 3-6, 9).
Claim(s) 1-4, 10, 11, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armbrust (US Patent 5340242).  Regarding Armbrust:
Figure 8, 9 10 and 11 have been shown below for illustrative purposes having modifications to Armbrust , Dwg (Figures 1, 2, 3) which show items to clarify this examiner’s interpretation and point the reader to the items not positively claimed by Armbrust but visible to the reader:  clearance surface C, first line, second line, inlet passage (70) with first section (A1’), First Jet J1, Second Jet J2, second section ((B#’)(B1’, B2’)) of fluid passage (A#)(A1, A2) noted in Figure 10, (D), (V), (B) in Figure 11.

    PNG
    media_image7.png
    547
    541
    media_image7.png
    Greyscale

Figure 8

    PNG
    media_image8.png
    537
    600
    media_image8.png
    Greyscale

Figure 9

    PNG
    media_image9.png
    444
    362
    media_image9.png
    Greyscale

Figure 10

    PNG
    media_image10.png
    581
    420
    media_image10.png
    Greyscale

Figure 11

Regarding claim 1,  a turning tool (toolholder (10)) comprising: a tool body (support bar (12) having a shank portion (14) and a head portion (16)) having an insert seat (18) arranged for accommodating a cutting insert (20), which has a cutting edge (22) and a therewith associated clearance surface; a guiding block (orifice cap (30)) movably mounted at the tool body (head portion (16) of support bar (12)) between a first position and a second position, and a fluid passage (((A#)(A1, A2)) with an inlet end and at least one outlet (42) which is arranged to guide a cooling fluid from the inlet end to the at least one outlet (42) of the fluid passage, wherein the at least one outlet (42) is arranged to eject a jet ((J#)(J1, J2)) of the cooling fluid towards an area where the clearance surface (C) is located when the cutting insert (20) is accommodated on the insert seat (18), wherein a first section (A1’) of the fluid passage ((A#)(A1, A2)) (inlet passage (70)) extends through the tool body ((support bar (12) having a shank portion (14) and a head portion (16)), wherein a second section (B#’)(B1’, B2’) of the fluid passage (A#)(A1, A2) extends through the guiding block (orifice cap (30))  See Figures 8-10.  Refer to  Armbrust, US patent 5340242, Dwg (Fig (1-3)).
 Regarding claim 2, the turning tool (toolholder (10)) according to claim 1, wherein the guiding block (orifice cap (30)) is pivotably mounted (located by transfer element (cap screw (44)) in head portion (16) with pivotal, position adjustment enabled using a lockable cam follower mechanism at cam pin hole (82)) at the tool body (support bar (12) having a shank portion (14) and a head portion (16)).  See Figure 9.  Refer to Armbrust, US patent 5340242, Dwg (Fig 2).
Regarding claim 3,  The turning tool (toolholder (10)) according to claim 1, further comprising a transfer element (cap screw (44) includes a screw head (46) and a shank comprising an intermediate portion (48) and threaded end portion (50)) arranged to transfer the cooling fluid from the first section (A1’) of the fluid passage ((A#)(A1, A2)) in the tool body (support bar (12) having a shank portion (14) and a head portion (16)) to the second section ((B#’)(B1’, B2’) of the fluid passage ((A#)(A1, A2)) in the guiding block (orifice cap (30)). See Figure 9 &10.  Refer to Armbrust, US patent 5340242, Dwg (Figures 1-4) and  Spec 1-10 Detailed Description of the Invention. 
Regarding claim 4, the turning tool (toolholder (10)) according to claim 3, wherein the transfer element ((cap screw (44)) extends from an outer surface of the of tool body ((support bar (12), head portion (16) portion) into a hole (opening (32)) in the guiding block (orifice cap (30)) the transfer element (cap screw (44), intermediate portion (48)) including a cylindrical outer surface (54) in engagement with an inner cylindrical surface (lower portion (34) of the hole (opening (32)) in the guiding block (orifice cap (30)), wherein the transfer element (cap screw (44))  includes an inner axial fluid duct (access hole (58) extending from the end portion (50) to the intermediate portion (48) of the transfer element (cap screw (44))), in fluid communication with the first section (A1’) of the fluid passage (A1).  See Figure 9 & 10.  Refer to Armbrust, US patent 5340242, Dwg (Figures 1-4) SPEC Column 3 & 4, Detailed Description of the Invention.  There, Armbrust teaches how Inlet passage (70) of shank (14) intersects cap screw hole (72) in the tool head (16) forming the first section (A1’) of the fluid passage (A1).  Cap screw (44) includes a screw head (46) and a shank comprising an intermediate portion (48) and threaded end portion (50).  It is inserted through the orifice cap (30), opening (32), where the screw head (46) comes to rest at the top outer surface of the guiding block (orifice cap (30) after threaded end portion (50) engages with a threaded cap screw hole (72) of the head portion (16).  Fluid passes from the first section ((A1’) through access hole (58) in the cap screw (46), to the intermediate area (48), which directs fluid through a radial hole (60) to the second section of fluid passage (B#’)(B1’, B2’) intermediate portion (34) in the orifice cap (30), through discharge passage (40), exiting at orifice (42).
Regarding claim 10, the turning tool (toolholder (10)) according to claim 1, wherein in the first position of the guiding block (orifice cap (30)) an abutment surface (bottom face) of the guiding block (orifice cap (30)) is in engagement with a first stop surface (the corresponding top surface of the tool head (16)) of the tool body (toolholder (10)), and wherein in the second position of the guiding block an abutment surface (bottom face) of the guiding block (orifice cap (30)) is in engagement with a second stop surface the corresponding top surface) of the tool body (toolholder (10)).  In addition Armbrust teaches, the guiding block (orifice cap (30)) is fixed in position by a unique interference at position, between the eccentric head (90) of cam pin (84), a cam member, received in and engaged with the cam pin hole (82), acting as a cam follower, of the guiding block (orifice cap (30)).  The cam pin (84) is fixed by set screw (96), a stop, acting on plug (94) interfering against shank (86) of cam pin (84), limiting rotation of the orifice cap (30) and allowing for its replacement without adjustment at all possible positions.  See Figures 8 – 11.  Refer to Armbrust, US patent 5340242, Dwg (Fig. 3 & 4), Spec Column 3, PARA 2, L7, SPEC Column 4 PARA 2) Detailed Description of the Invention. 
Regarding claim 11, the turning tool (toolholder (10)) according to claim 1, wherein the insert seat (18) has a bottom support surface (B) with a surface normal (V), and wherein the at least one outlet (42) in the guiding block (orifice cap(30)) is distanced (D) from the bottom support surface in a direction opposite to a direction of the surface normal of the bottom support surface.  See Figure 9 & 11.  Refer to  Armbrust, US patent 5340242, Dwg (Fig 2 & 4). 
Regarding Claim 13, the turning tool  (toolholder (10)) according to claim 1, further comprising the cutting insert (20) and a mounting means ( lock pin (24)), wherein the cutting insert (20) is accommodated on the insert seat (18) and fastened by the mounting means (lock pin (24)). See Figures 8, 9 and 11.  Refer to  Armbrust, US patent 5340242,  Dwg (Fig. 1, 2 & 4). 
Regarding Claim 15, the turning tool (toolholder (10)) according to claim 1, wherein the first line and the second line intersect each other at a position on the clearance surface (C).  See Figures 8 & 9.  Refer to Armbrust, US patent 5340242,  Dwg (Fig. 3 & 4).
Regarding claim 16 The turning tool of claim 4, wherein the transfer element  (cap screw (44)) includes a circumferentially extending first groove ((52)) in the cylindrical outer surface (annular ring (54)). See Figure 10.  Refer to Armbrust, US patent 5340242,  Dwg (Fig. 1 & 2).
Regarding claim 17, The turning tool of claim (toolholder (10)), wherein the guiding block (orifice cap (30)) includes a circumferentially extending first groove (at upper portion (36) of hole (32)) in the inner cylindrical surface (upper portion (34) of opening (32)), wherein the first groove is located at a first axial position.  See Figure 10.  Refer to Armbrust, US patent 5340242, Dwg (Fig. 3)).
Regarding claim 18 the turning tool (toolholder (10)), of claim 17, wherein the transfer element (cap screw (44)) includes a first radial fluid duct (radial passage hole 60) connecting the inner axial fluid duct (access hole (58)) and the first groove (upper portion (36) of guiding block (orifice cap (30)). Alternately  the turning tool (toolholder (10)), of claim 17, wherein the transfer element (cap screw (44)) includes a first radial fluid duct (radial passage hole 60) connecting the inner axial fluid duct (access hole (58)) and the first groove ((52) of transfer element (cap screw (44)) meeting the limitations of claim 18.  See Figure 10.  Refer to Armbrust, US patent 5340242, Dwg (Fig. 3)).
Regarding claim 19, the turning tool (toolholder (10)),  of claim 17, wherein the second section ((B#’)(B1’, B2’)) of the fluid passage ((A#)(A1, A2)) in the guiding block (orifice cap (30)) discharges into the cylindrical hole ((at upper portion (36) of hole (32))) at the first axial position which is in fluid communication with annular channel (56) of hole (32)). Reference Figure 8- 10  Armbrust, US patent 5340242, Dwg (Fig.1-3, 4), Spec 1-10, Detailed description of the Invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
























Claims 1, 4, 5, 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Senzenberger (US PG Pub US20210308773A1).  Regarding Senzenberger:
Senzenberger discloses the invention substantially as claimed except for [explain the difference between your interpretation of the Senzenberger and the applicant’s claim]. However, Senzenberger teaches [?]. Therefore, it would have been obvious to one of ordinary skill, in the art at the time, have the transfer element (shank (31)) and guiding block (nozzle outlet region (32)) be separable in order to provide easily replaceable parts that would be less expensive to replace instead of replacing the entire piece,  since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

    PNG
    media_image11.png
    557
    717
    media_image11.png
    Greyscale

Figure 12
 
Figure 12 illustrates an interpretation of how the nozzle body (30) is made separable into an assembly utilized in a turning tool (turning tool holder (1)) comprising: a tool body ((2) having machining portion (3)).  The separable transfer element (shank (31)) is inserted in the separable guiding block (nozzle outlet region (32)) with an outer threaded circumference (T) of the transfer element (shank (31)) threading into a coaxial, threaded hole (T*) in the nozzle outlet region (32) and secured through locking set screw (L) which having been inserted through a transverse threaded hole (L’) in the guiding block (nozzle outlet region (32)) comes to rest against a dimpled flat (L*), ground in the outer circumference of the upper screw end of the transfer tool (shank (31)), securing the assembly which, having an O-ring (O) seated in Grooves (G1, G2) prevents leakage at the union of the transfer element (shank (31)) to the guiding block (nozzle outlet region (32) forming the assembled nozzle body (30).  The O-ring (O) is secured within a seal groove, comprising circumferential groove (G2) just below the top of inner threaded hole (T*) of guiding block (nozzle outlet region (32)) and just below the top of  threaded outer circumference (T) at (G1) of the of transfer element (shank (31)).  Coolant channel (36) of (nozzle body (30)) regions (36A#, 36B#, 36C#) are further defined in each of the separable parts (36A# conveys fluid through the transfer tool (shank (31)) which extends vertically into the guiding block (nozzle outlet region (32)). Transfer element (31), has region (36A#) of coolant channel (36) and as a separable part includes entry outlet (36A#E) and exit outlet (36A#X).  The axis of the guiding block (nozzle outlet region (32)), fluid entry, (36B1E, 36B2E) aligns with the axis of transfer element (shank (31)) fluid outlet exit (36A#X)(36A1X, 36A2X) at respective first and second positions. The end of fluid passing through the transfer element (coolant channel (36A#) (36A1, 36A2)) and beginning of fluid passing through the guiding block, outlet entry ((36B#E)(36B1E, 36B2E)) share a common region where fluid passes from the transfer element(shank (32)) into the guiding block (nozzle outlet region (32)). Also, the coolant channel (36) of (nozzle body (30)) in the guiding block, (36B# and 36C#) have common regions as entry to the outlet ((36C#E)(36C1E, 36C2E)) should occur at the exit region of  outlet (36B#X)(36B1X, 36B2X). 
Regarding claim 1, a turning tool (turning tool holder (1)) comprising: a tool body ((2) having machining portion (3)) having an insert seat (4) arranged for accommodating a cutting insert (20), which has a cutting edge (22) and a therewith associated clearance surface (C); a guiding block (nozzle outlet region (32)) of the (nozzle body (30) , whereby coolant channel (36) of nozzle body (30) is hereafter interpreted as including (36A#, 36B#, 36C#)(36B & 36C being in the guiding block (nozzle outlet region (32))) movably mounted (first position, second position) at the tool body (((2) machining area (3)) surface (8) at bore (10) a first position (# is 1) and a second position (# is 2)), and a fluid passage ((A#)(A1 at first position, A2 at second position)) with an inlet end (5) and at least one outlet exit ((36C#X)(36C1X, 36C2X) or alternately exit (36B1X, 36B2X) at first position and second positions respectively) which is arranged to guide a cooling fluid from the inlet end (5) to the at least one outlet ((36C1X) or alternately, (36B1X)) of the fluid passage (A1), wherein the at least one outlet ((36C1X) or alternately, (36B1X) at first position is arranged to eject a jet ((J#) (J1)) of the cooling fluid towards an area where the clearance surface (C), is located when the cutting insert (20) is accommodated on the insert seat (4), wherein a first section of the fluid passage ((A#’) (A1’ at first position, A2’ at second position)) extends through the tool body ((2) having machining portion (3)), wherein a second section (((2A1*) comprising either a combination of regions of coolant channel (36), (36B1 and 36C1 at first position)) or alternately (regions of coolant channel (36), (36B1, 36B2) at first or second positions respectively)) extends through the guiding block (nozzle outlet region (32)) and wherein at least one outlet ((36C1X) or alternately (36B1X, 36B2X)) forms an end of the second section (2A1*, 36B1, 36B2) of the fluid passage (A1, A2) in the guiding block (nozzle outlet region (32)), at least the tool body ((2) having machining portion (3)) or the guiding block (nozzle outlet region (32)) being arranged such that when the guiding block (nozzle outlet region (32)) is in the first position the jet (J1) of cooling fluid is ejected along a first line and such that when the guiding block (nozzle outlet region (32)) is in the second position the jet ((J#)(J2)) of cooling fluid is ejected along a second line, wherein the first line and the second line have different orientations and intersect each other at a position (Point IP)  in a downstream direction from the outlet (36C1X, 36C2X) or alternately (36B1X, 36B2X).  Broadest reasonable interpretation of claim 1 limitations merely requires the jet of fluid to be ejected along respective first (first line) and second lines (second line) when the guiding block (nozzle outlet region (32)) of (nozzle body (30)) is in respective first and second positions.  The lines must intersect at a position downstream from the outlet, not the jet of fluid.  The claim does not recite that the lines are defined in any manner by the jet of fluid.  Each orientation of assembled (nozzle body (30)) at first position and second position has different fluid path directions within the guiding block (nozzle outlet region (32), of assembled (nozzle body (30)).  The second section (SA1*, 36A1, 36A2) of the fluid passage (A1, A2) has a different fluid path than the third section (3A2*, 36C1, 36C2) of fluid passage ( A1, A2) occurring in the guiding block (nozzle outlet region (32)) at the second position. The path of the fluid passage (A1, A2) changes due to nozzle repositioning and is unique. See Figure 12.  Refer to Senzenberger, US PG Pub US20210308773A1, Dwg ((P1 Line 1), Fig. 1-12).
Regarding claim 4,  the turning tool (turning tool holder (1)) according to claim 3, wherein the transfer element (shank (31)) extends from an outer surface (8) of the tool body ((2) having machining portion (3)) into a hole (threaded hole T*) in the guiding block (nozzle outlet region (32))) the transfer element (shank (31)) including a cylindrical outer surface (threaded upper portion T) in engagement with an inner cylindrical surface of the hole (threaded hole T*) in the guiding block (nozzle outlet region (32))), wherein the transfer element (shank (31)) includes an inner axial fluid duct ((36A#) (36A1, 36A2)) (at first position and second position respectively)) in fluid communication with the first section ((A#’) (A1’, A2’) of the fluid passage ((A#)(A1, A2)).  See Figure 12. Refer to Senzenberger, US PG Pub US20210308773A1, Dwg (Fig. 1, 9)
Regarding claim 6, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 5, wherein the first outlet ((36C1X) or alternately (36B1E)) is located in a first outer surface section ((O36C1) or alternately (O36B1)) of the guiding block (nozzle outlet region (32)), and wherein the second outlet ((36C2X) or alternately (36B1E)) is located in a second outer surface section ((O36C2) or alternately (O36B2)) of the guiding block (nozzle outlet region (32))), wherein a direction of a surface normal of the first outer surface section (V1 at O36C1 or alternately V3 at O36B1) is different from a direction of a surface normal of the second outer surface section (V2 at O36C2 or alternately V3 at O36B2).   Alternately, the limitation is achieved as the guiding block (nozzle outlet region (32)) is oriented such that the direction of a surface normal (V3) to the external outer surface section (O36B1, O36B2) are different from the surface normal (V1, V2) to the external outer surface section (O36C1, O36C2) of the outlet (36C1X, 36C2X).  Alternatively, nozzle body (30) outlet (36C1X, 36C2X) faces a different direction when positioned at different bore hole (10) in first and second positions respectively. See Figure 12. Refer to Senzenberger, US PG Pub US20210308773A1, Dwg (Fig. 1-12).
Regarding claim 12, Senzenberger discloses the turning tool (turning tool holder (1)) according to claim 1, wherein the turning tool (turning tool holder (1)) in addition to the fluid passage (9) for cooling the clearance surface (C) includes a cooling duct (A#) (not shown) for ejection of a cooling fluid onto an area where a chip surface (shown at intersection of cutting edge and tool illustrated in Figure 13) associated with the cutting edge (22) is located when the cutting insert (20) is accommodated on the insert seat (4). US PG Pub US20210308773A1 SPEC teaches to claim 12 however Senzenberger does not include the embodiment in the claims. It would have been obvious to someone skilled in the art at the time  when the nozzle body (30) (either separable in parts or inseparable) at first position is closed by a blind plug (50) and a further nozzle body ((30) (either separable in parts or inseparable) (not shown in claims or figures by Senzenberger)(Illustrated  in Figure 13 as A or B) is positioned on the machining portion (3) at the side of the seat ( A for internal turning, B for external turning) to direct coolant towards the chip surface (point of contact of tool at edge of material) meeting the limitations of the claim.  See Figure 13.  Refer to Senzenberger, US PG Pub US20210308773A1, Spec P2, PARA[18, 19], Dwg (Fig. 1, 2, 5, 11, 12).

    PNG
    media_image12.png
    414
    625
    media_image12.png
    Greyscale

Figure 13
 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Senzenberger (US PG Pub US20210308773A1) as applied to claims 4 and 5 above, and further in view of Chen (US Patent 10300532B2).  
Senzenberger discloses the inventions substantially as claimed except for the multiple outer outlets located in different orientations in the guiding block; however, Chen teaches the cooling device provides  multiple sections of fluid passage through the guiding block (clamp 60), each having separate outlets.  See Figure 14.  Refer to Chen, US Patent 10300532B2, Dwg (Fig. 12 & 14).

    PNG
    media_image13.png
    603
    876
    media_image13.png
    Greyscale

Figure 14
Regarding claim (6), in view of Chen, the turning tool (turning tool holder (1) Senzenberger) according to claim 5, (the Senzenberger nozzle body assembly (30) comprised of transfer element (shank (31)) and guiding block (nozzle body region (30)) inserted at bore (10), first position is replaced by Chen, guiding block (clamp (60)) and transfer element (clamp screw (40)), inserted in bore (28) at first position and similarly placement at second position is enabled by varying the rotation of the clamp or the clamp screw) wherein the first outlet (70c, first position, first duct) is located in a first outer surface section ((66b) (end of second section of the fluid passage)) of the guiding block (clamp (60)) and wherein the second outlet (70c, second position second duct ) is located in a second outer surface section ((70b)(end of the third section of fluid passage)) of the guiding block (clamp (60)), wherein a direction of a surface normal of the first outer surface section is different from a direction of a surface normal of the second outer surface section, meeting claim 6 limitations.  Alternately, each duct (comprised of (70a) and (70b)) has an internal outer outlet (( 70a)(second section)) and an external outer outlet ((70b) third section).  See Figure 14.  Refer to Chen Dwg (Fig. 1-16), SPEC, Detailed Description of the Invention PARA [23, 31]
Regarding Claim 17, Chen discloses  the turning tool (12) of claim 4, wherein the guiding block clamp (62) includes a circumferentially extending first groove (69) in the inner cylindrical surface, wherein the first groove is located at a first axial position (56) of clamp screw (40).  Chen teaches to claim 17 noting the clamp (60) has an inner circumferentially extending first groove (69) in the inner cylindrical surface and the first groove is located at first axial position (56) of clamp screw (40). Refer to Chen US Patent 10300532 B2, Dwg (Fig. 4 & 6). 
Senzenberger and Chen are both considered analogous to the claimed invention because they are in the same field of turning tools having cooling.  Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have applied the art of Chen to Senzenberger to increase the directional cooling capability toward the insert and chip surfaces. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Senzenberger (US PG Pub US20210308773A1) as applied to claim 3 above, and further in view of Terada (JP PG Pub JPH08025111A).
Regarding claim 7, Senzenberger does not address adjustment of fluid flow or allowing flow to be switched from one fluid passage to another.  However, Terada teaches both metering, Dwg (Fig. 4) adjustment piece (13) may be added to passages and passage switching adjustment piece (13),  Terada, JP PG Pub JPH08025111A, (Dwg Fig. 8 & 9) illustrate fluid transfer valve types may be provided.
Regarding claim 7, Terada Dwg (Figure 4) (as applied to Senzenberger) the turning tool ((12)(Senzenberger)) according to claim 3, wherein the transfer element (shank (31), Senzenberger) is arranged to selectively transfer the cooling fluid ((based on the position of the regulating pivot (13), Terada.  Regulating pivot (13) modifies both the first section (A#’) (A1’, A2’) and the fluid passage ((A#)(A1, A2)) changing first section of fluid passage (A1’, A2’)  to comprise fluid passage (5) passing through the regulating pivot (13), which routes and delivers variable rates of fluid to regulated passages (first position, passage (21)) and (second position, passage (21))) either from the first section ((A1’) by Terada) of the fluid passage ((A1) by Terada) in the tool body (12) to the second section ((SA1*)(Senzenberger)) in the guiding block (nozzle outlet region (32))) or from the first section ((A2’) by Terada) of the fluid passage ((A2) by Terada) to the third section (3A2*) (Senzenberger)) of the fluid passage ((A2) by Terada), in the guiding block ((nozzle outlet region (32)) Senzenberger)  or from the first section ((A2’) by Terada) of the fluid passage (A2)) by Terada) in the tool body ((12 ) Senzenberger to a third section (3A2*) of the fluid passage (A2), wherein a second outlet (35b) forms an end of the third section (3A2*) of the fluid passage ((A2) by regulating pivot (13) of Tereda).  Alternatively, two nozzle body assemblies may be used inserted at the same time, with metering and passage selectivity offered, by Terada. Refer to Terada, JP PG Pub JPH08025111A,  Dwg (Fig. 4, 8, & 9).
Senzenberger and Terada are both considered analogous to the claimed invention because they are in the same field of turning tools having cooling.  Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senzenberger with Terada to selectively transfer cooling fluid.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Senzenberger (US PG Pub US20210308773A1) as applied to claim 1 above, and further in view of Jaud (German PG Pub DE102016101422A1).
Regarding claim 12, Jaud  as applied to the turning tool ((12)(Senzenberger)) according to claim 1, wherein the turning tool ((12)(Senzenberger)) in addition to the fluid passage (A#)(A1, A2)) for cooling the clearance surface includes cooling duct (9) for ejection of a cooling fluid onto an area where a chip surface associated with the cutting edge (22) is located when the cutting insert (20) is accommodated on the insert seat (18).  The single coolant outlet (9) shown in Fig. 1, 2, 11 of Senzenberger is further enhanced by Jaud ejecting fluid from two sections of fluid ducts ending at outlets (38a, 38b) located below the tool insert (20) (Senzenberger)) cooling the clearance surfaces of tool insert (20) of Senzenberger.  The shut-off body assembly (42) of Jaud is inserted in the corresponding bore hole in the machining portion (3) of Senzenberger at surface (8) and secured by assembly snap ring (54) of Jaud.  By rotation of the shut off body assembly, fluid is transferred to outlets (38 a, 38b).  Alternately, existing ducts (of Senzenberger eject coolant from nozzles (7a, 7b) (first position, second position respectively) onto an area where a chip surface associated with the cutting edge (22) is located, when the cutting insert (20) is accommodated on the insert seat (18), thus meeting the limitations of claim 12.  Refer to Senzenberger, Dwg (Fig. 1, 2, 11)  and Jaud, German PG Pub DE102016101422A1, Dwg (Fig. 1 & 2)
Senzenberger and Jaud are both considered analogous to the claimed invention because they are in the same field of turning tools having cooling.  Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senzenberger with Jaud to selectively improve cooling capability to chip and clearance surfaces.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Senzenberger (US PG Pub US20210308773A1) as applied to claim 1 above, and further in view of Kawamoto (JP PG Pub JPH08257807A).   
Regarding claim 14, the turning tool ((1 Senzenberger) according to claim 1, wherein the turning tool ((1 Senzenberger) is located in an imaginary circle having a diameter equal to a minimum diameter of an inner surface turnable by the turning tool ((1)Senzenberger), wherein the circle is in engagement with the cutting edge ((22)Senzenberger) and wherein in the first position the guiding block (injection member (17) Kawamoto) protrudes beyond the circle and in the second position the guiding block (injection member (17) Kawamoto) is distanced from the circle without intersecting the circle.  Kawamoto (JPH08257807 A) teaches to claim 14 as the moveably mounted pipe (13) is able to be bent, adjusting the tip to different positions.  The end of the pipe can be rotated to direct fluid towards the same point from new positions.  The pipe can interfere with an imaginary circle of a minimum diameter if bent in two places, with the nozzle protruding through the imaginary circle of minimum diameter encircling the tool, while being pointed toward the same point.  The third coolant outlet (9) of Senzenger is not installed, instead Kawamoto’s guiding block (injection member (17) is used.  For example :  See Figure 15 which shows the fluid pipe in Kawamoto on the left side &  Figure 16 illustrating how Kawamoto is applied to Senzenberger, the fluid pipe is on the right side. Refer to Kawamoto, JP PG Pub JPH08257807A Dwg (Fig. 3) and Senzenberger, US PG Pub US20210307883A1.

    PNG
    media_image14.png
    241
    289
    media_image14.png
    Greyscale

Figure 15

    PNG
    media_image15.png
    768
    876
    media_image15.png
    Greyscale

Figure 16
 At first position, the pipe has been bent in two places, with outlet rotated towards the point.  At second position the pipe has been bent in one position, outlet at a 90 degree angle at the tip with pipe otherwise fully extended.  Both fluid streams are directed toward the same point as the pipe (13) outlet.  The second position does not interfere with the minimum circle.
Kawamoto is considered analogous to the claimed invention because it in the same field of turning tools having cooling.  
Senzenberger and Kawamoto are both considered analogous to the claimed invention because they are in the same field of turning tools having cooling.  Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kawamoto to allow one flexibility in tool use, avoiding collision with the workpiece when performing internal turning, as shaping the movably mounted, flexible pipe by bending it to avoid collision is possible while keeping the orientation of the ejected fluid towards the same point.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitagawa (EP 3059034 A1, WO2015056496 A1) teaches a turning tool with multiple embodiments to selectively provide coolant to varied tool insert surfaces and cutting edges.
Baker (WO 2005077363 A1) teaches a turning tool has a pivoting guide with 2 positions
Lee (KR 2005107540 A) teaches of a turning tool having multiple coolant outlets, one  with an adjustable nozzle.
Frank (EP 3135410 A1) teaches of a turning tool having an outlet which can translate position 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN JOANNE HILDEBRAND whose telephone number is (571)272-6640. The examiner can normally be reached Monday - Friday 8:30 am - 630 pm having every alternating Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN J. HILDEBRAND/Examiner, Art Unit 4177                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722